Citation Nr: 9902068	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-20 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.  

2.  Entitlement to a compensable evaluation for sinusitis.  

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left index finger.  

4.  Entitlement to a compensable evaluation for a left 
varicocele.  

5.  Entitlement to an increased evaluation for varicose veins 
of the left leg, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1954 to December 
1958 and from August 1963 to March 1981.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from an April 1993 rating decision of the 
St. Petersburg, Florida Regional Office (hereinafter the 
RO) which continued noncompensable disability evaluations 
for the veterans service-connected hemorrhoids, sinusitis, 
residuals of a fusion of the left index finger and left 
varicocele.  A 10 percent disability evaluation was also 
confirmed the veterans service-connected varicose veins of 
the left leg and a 30 percent disability evaluation was 
continued for his service-connected pulmonary emphysema with 
inactive tuberculosis.  A January 1995 rating decision, in 
pertinent part, increased the disability evaluation assigned 
for the veterans service-connected varicose veins of the 
left leg to 20 percent and increased the disability 
evaluation for his service-connected pulmonary emphysema with 
inactive tuberculosis to 60 percent.  

In December 1996, the Board remanded this appeal to the RO to 
obtain private and/or Department of Veterans Affairs 
(hereinafter VA) treatment records and to afford the 
veteran VA examinations.  An October 1997 rating decision, in 
pertinent part, granted a 100 percent disability evaluation 
for the veterans service-connected pulmonary emphysema with 
inactive tuberculosis.  The Board observes that the 100 
percent disability evaluation for such disorder is a full 
grant of benefits.  Therefore, the issue of entitlement to an 
increased evaluation for pulmonary emphysema with inactive 
tuberculosis is moot.  





CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts on appeal that he is entitled to 
compensable evaluations for his service-connected sinusitis, 
residuals of a fracture of the left index finger and for his 
left varicocele.  The veteran contends, essentially, that his 
current symptomatology indicates that higher disability 
evaluations are warranted for such disorders.  The veteran 
reports that he has pain over his maxillary sinuses which 
occurs on a regular basis, but not daily.  He indicates that 
he generally has a clear discharge from his nose, but 
occasionally will have more of a yellow character to the 
discharge.  The veteran also reports that he has some 
decrease in sensation on the tuft of his left index finger 
and occasional pains in cold weather.  Further, the veteran 
indicates that he has some gradual decrease in the force of 
his urine stream as well as nocturia two to three times a 
night.  

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is adverse to the veterans claims for a compensable 
evaluation for his sinusitis and to his claim for a 
compensable evaluation for his residuals of a fracture of the 
left index finger.  It is also the decision of the Board that 
the record supports the allowance of a 10 percent evaluation 
for the veterans left varicocele.  

For the reasons and bases discussed below, the issues of 
entitlement to increased evaluations for hemorrhoids and for 
varicose veins of the left leg are remanded to the RO for 
further development.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.  

2.  The veterans sinusitis is productive of no more than X-
ray manifestations only, or alternatively considered, X-ray 
manifestations only with mild or occasional symptoms.  

3.  The veterans residuals of a fracture of the left index 
finger are manifested by subjective complaints of decrease in 
sensation of the tuft of the left index finger and occasional 
pain in cold weather, tenderness to palpation about the 
distal aspect of the distal phalanx, active and passive range 
of motion of 10 degrees of hyperextension and 45 degrees of 
flexion and no pain with active or passive range of motion of 
the distal interphalangeal joint.  

4.  The veterans left varicocele has been reasonably shown 
to be productive of awakening to void two times per night 
with no wearing of absorbent materials and no present 
objective evidence of urinary retention requiring 
intermittent or continuous catheterization.  


CONCLUSION OF LAW

1.  The schedular criteria for a compensable evaluation for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7 
and Diagnostic Code 6513 (1998).  

2.  The schedular criteria for a compensable evaluation for 
residuals of a fracture of the left index finger have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.31, 4.40, 4.45, 
4.59 and Diagnostic Code 5225 (1998).

3.  The schedular criteria for a 10 percent evaluation for a 
left varicocele have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, including §§ 4.3, 
4.7, 4.115(a) and Diagnostic Code 7529 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1995), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A well-grounded claim is one which is not 
implausible.  A review of the record indicates that the 
veterans claims for increased evaluations for his service-
connected sinusitis, residuals of a fracture of the left 
index finger and for a left varicocele are plausible and that 
all relevant facts have been properly developed.  
Accordingly, an additional remand, in order to allow for 
further development of the record is not appropriate.

I.  Increased Evaluation for Sinusitis

A.  Historical Review

The veterans service medical records for his first period of 
service from December 1954 to December 1958, indicate that he 
was treated from September 1955 to May 1956 for disorders 
including headaches and a common cold.  

The veteran underwent a VA general medical examination in 
June 1960.  The veterans nose and sinuses were noted to be 
normal.  

The service medical records for the veterans second period 
of service from August 1963 to March 1981, reflect that he 
was treated in November 1967 for frontal sinusitis.  December 
1967 and January 1968 treatment entries indicated that the 
veteran was treated for frontal headaches.  A January 1968 
treatment entry noted that the veteran had tenderness in the 
frontal sinuses and a July 1968 entry noted that the veteran 
was seen for persistent frontal sinusitis.  Additional 
treatment entries from May 1975 to October 1975 reported that 
the veteran continued to receive treatment for headaches.  A 
March 1981 separation examination report included a notation 
that the veterans sinuses were normal.  

The veteran underwent a VA pulmonary examination in August 
1981.  The examiner noted that the veteran had frontal 
sinusitis with post-nasal discharge.  The diagnoses referred 
to disorders other than sinusitis.  In September 1981, 
service connection was granted for sinusitis.  A 
noncompensable disability evaluation was assigned which has 
remained in effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veterans present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  The Board 
notes that that the regulations governing the evaluation of 
pulmonary disorders were amended as of October 7, 1996.  See 
61 FEDERAL REGISTER 46720 (1996) (to be codified at 38 C.F.R. 
§§ 4.96, 4.97).  The Board notes that the regulations 
applicable as of October 7, 1996, are more favorable to the 
pending claim for an increased evaluation for sinusitis.  
Therefore, the Board concludes that the veterans claim will 
be evaluated under the new regulations governing chronic 
maxillary sinusitis.  See Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991) (when there has been a change in an 
applicable regulation after a claim has been filed, but 
before final resolution, the regulation most favorable to the 
claimant must be applied).  The regulations in effect as of 
October 7, 1996, provide that a noncompensable evaluation is 
warranted for chronic maxillary sinusitis detected by X-ray 
only.  A 10 percent evaluation requires one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting.  38 C.F.R. Part 4, Diagnostic Code 
6513 (1998).

Under the regulations in effect prior to October 7, 1996, a 
noncompensable evaluation is warranted for chronic maxillary 
sinusitis with only X-ray manifestations and mild or 
occasional symptoms.  A 10 percent evaluation requires 
chronic maxillary sinusitis manifested by a discharge, 
crusting, or scabbing and infrequent headaches.  38 C.F.R. 
Part 4, Diagnostic Code 6513 (1996).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1996).  

VA treatment records dated from January 1992 to January 1993 
indicated that the veteran was treated for several disorders.  
The veteran underwent a VA general medical examination in 
February 1993.  He had complaints including shortness of 
breath and a cough with expectoration of white phlegm.  The 
veteran reported that he continued to have episodes of his 
nose stopping up frequently  He indicated that he used 
decongestants with relief.  The examiner noted that 
examination of the nose and sinuses was essentially negative.  
It was observed that a sinus X-ray showed bilateral maxillary 
sinusitis.  The diagnoses included maxillary sinusitis (X-
ray), bilaterally.  

Treatment records from Dennis A. Pallan, M.D., dated in March 
1994, indicated that the veteran was treated for disorders 
including chronic sinusitis.  VA treatment records from March 
1993 to April 1994 indicated that the veteran continued to 
receive treatment for several disorders.  A March 1994 entry 
indicated an assessment which included chronic sinusitis.  An 
April 1994 entry also noted an assessment which included 
sinusitis.  

The veteran underwent an additional VA general medical 
examination in September 1994.  The examiner indicated that 
the veteran suffered from chronic rhinitis.  It was noted 
that an X-ray of the sinuses showed significant improvement 
in the previously seen bilateral maxillary sinusitis with 
minimal residual changes.  The diagnoses included chronic, 
improving bilateral maxillary sinusitis.  VA treatment 
records dated from October 1994 to November 1996 indicated 
that the veteran was treated for multiple disorders.  Records 
from the Social Security Administration related that the 
veteran was receiving disability compensation.  

The veteran underwent a VA ears, nose and throat examination 
in September 1997.  He reported that he had pain over his 
maxillary sinuses which occurred on a regular basis, but not 
daily.  The veteran indicated that he generally had a clear 
discharge, but occasionally he would have a more yellow 
character to the discharge.  Such would occur two to three 
times a year.  He stated that he had been on saline spray and 
Vancenase for two years which provided some relief, although 
he continued to have symptoms.  The examiner noted that a 
computerized tomography scan was performed in July 1997 which 
revealed minimal disease in the anterior ethmoids.  The 
maxillary and frontal sinuses were clear and the osteomeatal 
complexes were patent.  The examiner indicated that the nasal 
cavity revealed a moderate amount of mucosal edema with no 
evidence of infection or polyps.  The middle meatus was 
visualized and was free of any polypoid disease or discharge.  
It was also noted that there was a small amount of clear 
secretions in the nasal cavity and that the inferior meatus 
and superior meatal regions appeared to be clear.  The 
examiner indicated a diagnosis of symptoms of allergic 
rhinitis with intermittent acute sinusitis.  The examiner 
commented that the veteran had no evidence of chronic 
sinusitis based on computerized tomography scanning recently 
performed.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than sinusitis 
detected by X-ray only.  38 C.F.R. Part 4, Diagnostic Code 
6513 (1998).  In fact, the clinical evidence of record, does 
not specifically indicate present evidence of sinusitis.  The 
most recent September 1997 VA ears, nose and throat 
examination report indicated that a July 1997 computerized 
tomography scan revealed that the maxillary and frontal 
sinuses were clear and that the osteomeatal complexes were 
patent.  Additionally, the September 1997 ears, nose and 
throat examination report noted that the veteran reported 
that he had pain over his maxillary sinuses which occurred on 
a regular basis, but not daily.  The veteran indicated that 
he generally had a clear discharge, but that the discharge 
would occasionally be yellow in character.  Such would occur 
two to three times a year.  The veteran also stated that he 
had used a saline spray and Vancenase for the previous two 
years which provided some relief, although he continued to 
have symptoms.  The examiner reported that the veterans 
nasal cavity revealed a moderate amount of mucosal edema with 
no evidence of infection or polyps.  The middle meatus was 
free of any polypoid disease or discharge, there was a small 
amount of clear secretions in the nasal cavity and the 
inferior meatus and the superior meatal regions appeared to 
be clear.  As to a diagnosis, the examiner indicated that the 
veteran had symptoms of allergic rhinitis with intermittent 
acute sinusitis.  The examiner specifically commented that 
there was no evidence of chronic sinusitis based on 
computerized tomography scanning.  

The Board observes that VA treatment records dated in January 
1994, March 1994 and April 1994 did indicate assessments 
which included sinusitis.  Also, a September 1994 VA 
examination report noted that an X-ray of the sinuses showed 
significant improvement in the previously seen bilateral 
maxillary sinusitis with minimal residual changes.  The 
diagnoses, at that time, included chronic, improving 
bilateral maxillary sinusitis.  The Board observes, however, 
that even in consideration of the previous X-ray evidence of 
sinusitis, the medical evidence of record clearly fails to 
indicate what could reasonably be considered to be one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting as required for a 10 percent disability 
evaluation pursuant to the appropriate schedular criteria 
noted above.  The July 1997 VA ears, nose and throat 
examination report specifically indicated that the veteran 
had no evidence of chronic sinusitis.  Additionally, the 
veteran solely reported that he would have a more yellow 
character to his nasal discharge two to three times a year.  
There is no recent reference to incapacitating episodes of 
sinusitis or prolonged antibiotic treatment.  The Board 
simply cannot conclude, based on the evidence of record, that 
the veteran suffers from symptomatology referable to 
sinusitis, productive of a 10 percent evaluation.  

Additionally, to ensure that the veteran is not prejudiced by 
the Boards decision to evaluate him under the new 
regulations, the regulations in effect prior to October 7, 
1996, will also be examined to determine if an increased 
evaluation could be made thereunder.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  A 10 percent evaluation under the old 
criteria requires chronic maxillary sinusitis manifested by a 
discharge, crusting, or scabbing and infrequent headaches.  
38 C.F.R. Part 4, Diagnostic Code 6513 (1996).  As noted 
above, pursuant to the September 1997 VA ears, nose and 
throat examination report, the examiner noted that nasal 
cavity revealed a moderate amount of mucosal edema with no 
evidence of infection or polyps.  The middle meatus was free 
of any polypoid disease or discharge, there was a small 
amount of clear secretions in the nasal cavity and the 
inferior meatus and the superior meatal regions appeared to 
be clear.  The Board notes that there was no reference to 
crusting, scabbing or recent complaints of headaches.  The 
Board observes that the evidence of record simply does not 
satisfy the criteria for a 10 percent evaluation under the 
new regulations, or for that matter, the former regulations.  
Therefore, the Board concludes that the noncompensable 
evaluation sufficiently provides for the veterans present 
level of disability.  Accordingly, an increased evaluation 
for sinusitis is denied.  

II.  Increased Evaluation for Residuals of a Fracture of the 
left Index Finger

A.  Historical Review

The service medical records for the veterans first period of 
service from December 1954 to December 1958 indicate that he 
was treated for an abrasion of the left 2nd finger in June 
1956.  The December 1958 separation examination included a 
notation that the veterans upper extremities were normal.  A 
June 1960 VA examination report referred to disorders other 
than a left finger disorder.  

The service medical records for the veterans second period 
of service from August 1963 to March 1981, indicated that he 
was seen in April 1973 for a trauma to the left index finger.  
It was noted that an X-ray showed a fracture of the distal 
phalanx.  A May 1973 entry noted that the veteran was seen 
for a fracture of the distal phalanx of the left hand and 
that there was no improvement at that time.  A May 1973 
consultation report noted that an X-ray showed a fracture of 
the tuft of the left index distal phalanx.  It was reported 
that the veteran was given a splint tip for protection only 
and that, otherwise, there was full motion.  The March 1981 
separation examination included a notation that the veterans 
upper extremities were normal.  There was also a notation 
that the veteran was right-handed.  

The veteran underwent a VA vascular and pulmonary examination 
in August 1981.  There was no reference to a left finger 
disorder.  In September 1981, service connection was granted 
for residuals of a fracture of the left index finger.  A 
noncompensable disability evaluation was assigned which has 
remained in effect.  

B.  Increased Evaluation

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1998).  Favorable or unfavorable ankylosis of the 
index finger of either hand warrants a 10 percent evaluation.  
Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tip of the finger to within 2 
inches (5.1 cm) of the median transverse fold of the palm.  
It is unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of diagnostic code 5153.  Ankylosis is considered 
to be extremely unfavorable when all of the joints of the 
finger are in extension or in extreme flexion, or when there 
is rotation and angulation of the bones.  38 C.F.R. Part 4, 
Diagnostic Code 5225 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

VA treatment records dated from January 1992 to January 1993 
indicated that the veteran was treated for several disorders.  
The veteran underwent a VA general medical examination in 
February 1993.  He reported that a railroad iron fell on his 
left hand and hurt his index finger, apparently during 
service.  The veteran indicated that the hand ached when the 
weather changed.  The examiner noted that a bilateral hand X-
ray showed evidence of minimal arthritic changes.  The 
diagnoses included degenerative joint disease of the hands 
(X-ray), minimal, with no functional disability.  VA 
treatment records dated from March 1993 to January 1994 
indicated that the veteran continued to receive treatment for 
multiple disorders.  The veteran underwent an additional VA 
general medical examination in September 1994.  The examiner 
noted that there were no musculoskeletal disease and injuries 
or functional effects.  The diagnoses referred to disorders 
other than a left finger disorder.  

VA treatment records dated from March 1994 to November 1996 
indicated that the veteran was treated for multiple 
disorders.  The veteran underwent a VA hand, thumb and 
fingers examination in June 1997.  The veteran reported that 
he had some decrease in sensation on the tuft of his left 
index finger as well as occasional pains in cold weather.  It 
was noted that the veteran was limited by any loss of 
motion, and it [had] not effected his activities of daily 
living in any other way.  The examiner reported that there 
was decreased sensation to light touch in the distal aspect 
of the left index finger compared to the right.  The veteran 
was tender to palpation about the distal aspect of the distal 
phalanx of the left index finger.  The examiner noted that 
the veteran had no pain with passive or active range of 
motion of his distal interphalangeal joint.  The examiner 
also indicated, as to the active and passive range of motion, 
that there was 10 degrees of hyperextension and 45 degrees of 
flexion on the left compared to 10 degrees of hyperextension 
and 60 degrees of flexion on the right.  The examiner 
indicated that an X-ray showed a linear lucency in the tuft 
of the distal phalanx of the left index finger.  The distal 
interphalangeal joint showed no evidence of significant 
degenerative changes.  The examiner concluded that the 
veteran was status post a fracture of the tuft of the distal 
phalanx of the left index finger in 1971 or 1972.  It was 
noted that, at present, the veteran had some decreased 
sensation to light touch, sensitivity to compression of the 
distal aspect of the finger and occasional pain in cold 
weather.  The examiner commented that the veteran had lost 15 
degrees of flexion in that joint both actively and passively.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from favorable or 
unfavorable ankylosis of the index finger of the left (minor) 
hand.  38 C.F.R. Part 4, Diagnostic Codes 5003, 5225 (1998).  
The most recent June 1997 VA hand, thumb and fingers 
examination report noted that the veteran complained of some 
decrease in sensation on the tuft of his left index finger as 
well as occasional pains in cold weather.  The examiner 
reported that there was decreased sensation to light touch in 
the distal aspect of left index finger compared to the right 
and that the veteran was tender to palpation about the distal 
aspect of the distal phalanx of the left index finger.  The 
examiner noted that the veteran had no pain with passive or 
active range of motion of the distal interphalangeal joint.  
As to active and passive range of motion, there was 10 
degrees of hyperextension and 45 degrees of flexion on the 
left index finger compared with 10 degrees of hyperextension 
and 60 degrees of flexion on the right.  The examiner 
indicated that X-rays showed a linear lucency in the tuft of 
the distal phalanx of the left index finger.  The distal 
interphalangeal joint showed no evidence of significant 
degenerative changes.  The examiner further reported that the 
veteran was status post a fracture of the tuft of the distal 
phalanx of the left index finger in 1971 or 1972.  The 
examiner commented that the veteran had lost 15 degrees of 
flexion in that joint both actively and passively.  

Additionally, the Board observes that a February 1993 VA 
general medical examination report did note that a bilateral 
hand X-ray showed evidence of minimal arthritic changes.  The 
diagnoses, at that time, included degenerative joint disease 
of the hands (X-ray), minimal, with no functional disability.  
Further, the Board notes that a September 1994 VA general 
medical examination report indicated that there were no 
musculoskeletal disease and injuries or functional effects.  
Therefore, the Board notes that the evidence of record 
clearly fails to indicate that the veteran suffers from 
favorable ankylosis of the index finger of the left hand as 
required for a 10 percent disability evaluation pursuant to 
the appropriate schedular criteria noted above.  The June 
1997 VA hands, thumb and fingers examination report noted 
that the veteran had hyperextension of 10 degrees and 45 
degrees of flexion.  There was solely a 15 degree decrease in 
flexion as to the right hand.  Additionally, there was no 
pain with passive or active range of motion of the distal 
interphalangeal joint.  Further, the examination reports 
dated in February 1993 and September 1994, specifically 
indicated that there was no functional disability.  Favorable 
ankylosis of the left index finger simply has not been shown.  
The Board also observes that the evidence of record fails to 
indicate that the veteran suffers from unfavorable ankylosis 
of the index finger as the veteran is able to flex his finger 
to within two inches (5.1 cm) of the median transverse fold 
of the palm.  38 C.F.R. Part 4, Diagnostic Code 5225 (1998).  
Therefore, in consideration of the provisions of 38 C.F.R 
§ 4.31 (1998), the Board concludes that the noncompensable 
disability evaluation sufficiently provides for the veterans 
present level of disability.  The Board also finds that the 
veterans present disability evaluation encompasses his 
objectively ascertainable functional impairment due to pain.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  The Board notes that 
the June 1997 VA hands, thumb and fingers examination report 
noted that there was tenderness to palpation about the distal 
aspect of the distal phalanx of the left index finger.  
However, the examiner also indicated that there was no pain 
with active and passive range of motion of the distal 
interphalangeal joint.  Additionally, as noted above, the 
February 1993 and September 1994 VA general medical 
examination reports specifically indicated that there was no 
functional disability.  Therefore, actual ascertainable 
functional impairment due to pain has not been shown.  
Accordingly, an increased evaluation for the veterans 
service-connected residuals of a fracture of the left index 
finger is not warranted.  


III.  Increased Evaluation for a Left Varicocele

A.  Historical Review

The veterans service medical records for his first period of 
service from December 1954 to December 1958, indicate that he 
was seen in January 1958 for pain over the left upper lateral 
calf which was made worse by sitting, elevating legs and by 
walking.  It was noted that examination showed a left 
varicocele.  The December 1958 separation examination noted 
that the veteran had a small left varicocele.  

The veteran underwent a VA general medical examination in 
June 1960.  The examiner noted that the veterans external 
genitalia were normal and that his prostate was within normal 
limits.  The diagnoses referred to disorders other than a 
left varicocele.  In July 1960, service connection was 
granted for a left varicocele.  A noncompensable disability 
evaluation was assigned.  

The service medical records for the veterans second period 
of service from August 1963 to March 1981, did not refer to 
complaints of or treatment for a left varicocele.  The March 
1981 separation examination included a notation that the 
veterans genitourinary system was normal.  

The veteran underwent a VA examination in August 1981.  It 
was observed that a varicocele of the left testicle had been 
noted in the veterans early years of service.  The examiner 
indicated that he was unable to see or feel any varicocele 
and that the remaining genitourinary examination was entirely 
normal.  The diagnosis was normal examination.  

A September 1981 rating decision continued a noncompensable 
disability evaluation for the veterans service-connected 
left varicocele.  The noncompensable disability evaluation 
has remained in effect.  




B.  Increased Evaluation

Benign neoplasms of the genitourinary system are to be 
evaluated as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. Part 4, Diagnostic Code 
7529 (1998).  Voiding dysfunction will be rated as urine 
leakage, frequency or obstructed voiding.  Continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day warrants a 20 percent evaluation.  A 10 percent 
evaluation is warranted for urinary frequency with daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night.  A 20 percent evaluation 
requires urinary frequency with daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.  Urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent evaluation.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post void 
residuals greater than 150 cc; (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilation every 2 to 
3 months; warrants a 10 percent evaluation.  Obstructive 
symptomatology with or without stricture disease requiring 
dilation 1 to 2 times per year warrants a 0 percent 
evaluation.  38 C.F.R. § 4.115(a) (1998).

VA treatment records dated from January 1992 to January 1993 
indicated that the veteran was treated for several disorders.  
A January 1993 treatment entry noted an assessment which 
included hematuria.  The veteran underwent a VA general 
medical examination in February 1993.  It was noted that a 
urinalysis showed 1+ protein and trace blood.  The diagnoses 
did not refer to a urological disorder.  

VA treatment records dated from March 1993 to April 1994 
indicated that the veteran was treated for disorders 
including urological disorders.  An April 1993 entry noted, 
as to an assessment, that the veteran had persistent 
hematuria.  A May 1993 treatment entry indicated that the 
veteran was seen with persistent trace microscopic and 
macroscopic hematuria.  The assessment included urethral 
stricture with dilation.  A May 1993 consultation sheet noted 
that the veteran had a short urethral stricture.  There was 
apparent reference to a cystoscopy.  An August 1993 entry 
noted that the veteran was voiding well.  The assessment, at 
that time, was history of urinary tract infection.  A later 
August 1993 entry related an assessment of urethral stricture 
status post catheterization.  

The veteran underwent a VA general medical examination in 
September 1994.  He reported that he was unable to urinate 
properly.  The examiner noted that the veteran had a history 
of a urinary tract obstruction with microhematuria and 
cystoscopy in August 1993.  The diagnoses included benign 
prostatic hypertrophy.  
VA treatment records dated from October 1994 to November 1996 
indicated that the veteran continued to receive treatment for 
multiple disorders.  An October 1994 treatment entry noted 
that the veteran had a history of a cystoscopy for a urethral 
stricture with the last dilation in May 1993.  The impression 
included urethral stricture and chronic hematuria.  Treatment 
entries in January 1995 and April 1995 related similar 
impressions.  An August 1995 entry related an impression of a 
urinary tract infection and an April 1996 entry referred to 
urethral stricture.  

The veteran underwent a VA urological examination in June 
1997.  The veteran reported that since a cystoscopy in May 
1993, which showed a short urethral stricture which was 
dilated with an implast capitus, he had not suffered any 
difficulties or noticed any gross hematuria.  The veteran 
indicated that he did have some gradual decrease in his force 
of stream, but that it had not been enough to see a 
urologist.  The veteran stated that he did have nocturia two 
to three times nightly and had a history of gross hematuria 
and occasional dysuria.  The veteran denied any fevers, 
chills, night sweats, or difficulty with erections.  The 
examiner reported that the veteran had a normal phallus and 
that his testes were descended bilaterally.  The examiner 
indicated that there did appear to be a left varicocele.  The 
examiner indicated that it was his impression that the 
veteran had a history of urethral stricture and benign 
prostatic hypertrophy.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of urinary 
frequency indicative of a 10 percent evaluation.  38 C.F.R. 
Part 4, including § 4.115(a) and Diagnostic Code 7529 (1998).  
The most recent June 1997 VA urological examination report 
noted that the veteran reported that he had not suffered any 
difficulties or noticed any gross hematuria since May 1993.  
He indicated that he did have some gradual decrease in his 
force of stream.  The veteran also stated that he did have 
nocturia two to three times nightly and that he had a history 
of gross hematuria and occasional dysuria.  The examiner 
reported that there did appear to be a left varicocele.  The 
examiner indicated that it was his impression that the 
veteran had a history of urethral stricture and benign 
prostatic hypertrophy.  The Board observes that the examiner 
did not relate the veterans claimed symptomatology to his 
service-connected left varicocele.  

The Board notes that VA treatment entries dated from October 
1994 to April 1996 did refer to variously diagnosed 
urological disorders including urethral stricture, chronic 
hematuria and urinary tract infection.  There was no 
reference to a left varicocele or symptomatology referable to 
such disorder.  The Board observes, however, that as the most 
recent June 1997 VA urological report noted that the veteran 
reported that he had nocturia two to three times nightly, the 
Board is of the view that the evidence is sufficiently in 
equipoise as to whether a 10 percent evaluation, reflecting 
urinary frequency with a daytime voiding interval between two 
and three hours or awakening to void two times per night, is 
more nearly indicative of the veterans disability picture 
under the facts of this case.  The Board observes that the 
evidence of record clearly fails to indicate that the veteran 
suffers from urinary frequency with a daytime voiding 
interval between one and two hours or awakening to void three 
to four times a night as required for a 20 percent evaluation 
as required pursuant to the appropriate schedular criteria 
noted above.  The veteran has solely reported nocturia two to 
three times a night.  

Additionally, the Board observes that the medical evidence of 
record fails to indicate that the veteran suffers from 
continual urinary leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changes less 
than two times per day as would be indicative of a 30 percent 
evaluation.  Further, urinary retention requiring 
intermittent or continuous catheterization, which would also 
warrant a 30 percent evaluation, has not been shown.  38 
C.F.R. § 4.115(a) (1998).  The Board notes that the June 1997 
urological report related that the veteran had not undergone 
a cystoscopy since May 1993.  The veteran did also report, at 
that time, that he had suffered a gradual decrease in the 
force of his stream.  The Board observes that marked 
obstructive symptomatology is reflected in the 10 percent 
evaluation.  The veteran would not be entitled to an 
evaluation in excess of 10 percent pursuant to such criteria.  
38 C.F.R. § 4.115(a) (1998).  Accordingly, the Board 
concludes that a 10 percent evaluation is warranted for the 
veterans service-connected left varicocele.  


ORDER

A compensable evaluation for sinusitis is denied.  A 
compensable evaluation for residuals of a fracture of the 
left index finger is denied.  A 10 percent evaluation for a 
left varicocele is granted subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

The veteran asserts on appeal that he is entitled to 
increased disability evaluations for his service-connected 
hemorrhoids and varicose veins of the left leg.  In reviewing 
the record, the Board notes that the RO did not fully comply 
with the December 1996 remand instructions.  The December 
1996 remand requested, in part, that the veteran be afforded 
a VA examination to determine the present nature and severity 
of his service-connected hemorrhoids.  The Board observes 
that there is no indication that the veteran was ever 
afforded such examination.  A June 1997 VA urological 
examination report did note that a rectal evaluation revealed 
a large 3+ prostate with a questionable right-sided nodule.  
However, there is no indication that the examiner examined 
the veteran in reference to his claimed hemorrhoid disorder.  
Additionally, the Board observes that the veteran was 
afforded a VA general medical examination in September 1994.  
At that time, the examiner indicated diagnoses which included 
small external hemorrhoids with no bleeding.  Further, the 
Board notes that a February 1993 VA general medical 
examination report noted that there was no evidence of 
hemorrhoids.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Additionally, the Court 
has also held that the RO must comply with the Boards remand 
instructions or explain its failure to complete the requested 
action.  Talley v. Brown, 6 Vet.App. 72, 74 (1993).  Also, 
the Court recently issued a decision vacating and remanding a 
Board decision on the ground that the RO failed to follow the 
directives contained in the Board remand.  In concluding that 
a further remand was required, the Court noted the following 
regarding the VA s failure to comply with the terms of the 
prior Board remand:

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by the Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  Stegall v. West, No. 97-78 (U.S. 
Vet.App. June 26, 1998).  

Given the nature of the appellants contentions, the evidence 
of hemorrhoids pursuant to the September 1994 VA general 
medical examination report, the ROs apparent failure to 
afford the veteran a VA examination as to his claimed 
hemorrhoid disorder, as requested pursuant to the December 
1996  remand instructions, and in consideration of the 
Courts holdings in the cases noted above, specifically 
Talley and Stegall, the Board concludes that a VA rectal 
examination would be helpful in resolving the issues raised 
by the instant appeal.  

Additionally, the Board notes that the entire section of the 
Department of Veterans Affairs (VA) Schedule for Rating 
Disabilities dealing with the evaluation of cardiovascular 
disorders was changed, effective January 12, 1998.  62 FEDERAL 
REGISTER 65207 (1997) (to be codified at 38 C.F.R. §§ 4.100-
4.102).  The Board also observes that the final rule changes, 
as published in the Federal Register, are comprehensive in 
general and make specific changes to the Diagnostic Code for 
the service-connected varicose vein disability at issue.

Further, in reviewing the record, the Board notes that the 
veteran was last afforded a VA cardiovascular examination in 
June 1997.  The Board observes that such examination report 
did not fully comply with the December 1996 remand 
instructions.  At that time, the veteran reported no 
claudication of a venous or arterial occlusive type of either 
lower extremity.  He indicated that he had varicose veins of 
the left leg which caused mild symptoms at times with 
prolonged standing due to engorgement.  It was observed that 
the veteran had no venous ulcerations present at the ankle.  
The veteran related that he did have mild edema at the left 
ankle after prolonged standing which was partially controlled 
with compression stockings, which he would wear occasionally 
at home.  The examiner reported that there was edema present 
at both ankles, but no dependent rubor or open wounds.  The 
examiner also indicated that the veteran had mildly tender 
varicosities present extending from the left ankle along the 
lateral aspect of the calf, extending up to the 
posterolateral thigh region with no areas of imminent skin 
breakdown.  The examiner further indicated that there was 
bronzing of the skin around the medial malleolus at the left 
ankle with no evidence of previous ulceration.  There were 
also numerous small varicosities present around both ankles 
and on the dorsal aspect of both feet.  The examiner 
indicated, as to an impression, that the veteran had mildly 
symptomatic superficial varicosities involving the left leg 
and mild symptoms suggestive of chronic venous insufficiency, 
including edema.  The examiner reported that the veteran had 
no evidence of arterial occlusive or aneurysmal disease and 
no evidence of veinous type claudication of the leg.  The 
Board observes that the examiner did not describe the 
involvement of the long saphenous vein as well as the 
diameter of the vein as specifically request pursuant to the 
December 1996 remand instructions.  

Given the nature of the veterans contentions, the Courts 
holdings in the cases noted above, the examiners failure, 
pursuant to the June 1997 VA cardiovascular examination, to 
fully comply with the December 1996 remand instructions, and 
in consideration of the regulatory changes noted above, 
pursuant to which the veterans service-connected vascular 
disorder has not yet been evaluated, the Board is of the view 
that an additional VA cardiovascular examination should be 
scheduled prior to completion of appellate review.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should schedule the veteran 
for a VA rectal examination in order to 
determine the present nature and severity 
of his service-connected hemorrhoids.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner is 
requested to specifically address the 
criteria indicated under diagnostic code 
7336.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  

3.  The RO should schedule the veteran 
for a VA cardiovascular examination in 
order to determine the present nature and 
severity of his service-connected 
varicose veins of the left leg.  The 
claims folder to specifically include a 
copy of the changes to the cardiovascular 
disorders section of the rating schedule, 
effective January 12, 1998, must be made 
available to the examiner for review 
prior the examination.  Specific 
reference should be made to the criteria 
indicated under diagnostic code 7120.  
The examiner should address the presence 
or absence of persistent edema and stasis 
pigmentation or eczema, with or without 
intermittent ulceration.  The examiner 
should also specifically describe the 
involvement of the long saphenous vein, 
the diameter of the vein, the involvement 
of the deep circulation and all other 
pertinent symptoms, including marked 
distortion, sacculations of vessels and 
edema episodes.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the remaining 
issues on appeal giving consideration to 
any additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and 
Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  






		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
